Citation Nr: 0626803	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-24 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a schedular rating in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in August 2000 after more than 20 years 
of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In that decision, the RO denied a claim of 
entitlement to a separate rating for each ear for the 
veteran's service-connected tinnitus.  

In its January 2003 rating decision, the RO found there was 
no clear and unmistakable error (CUE) in its February 2001 
rating decision that had assigned the 10 percent rating for 
the veteran's service connected tinnitus and that the case 
did not warrant referral to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular rating; the RO continued the 10 percent rating 
under Diagnostic Code 6260 for tinnitus.  The notice of the 
decision mailed to the veteran later that month included 
"Thus request is being denied at this time because you are 
presently rated at the maximum allowable evaluation for 
tinnitus under Department of Veterans Affairs laws and 
regulations". The veteran specifically disagreed with the 
denial of separate compensable evaluations for each ear for 
tinnitus under Diagnostic Code 6260, and the RO issued a 
statement of the case and supplemental statement of the case 
specifically on the issue of whether a scheduler rating in 
excess of 10 percent is warranted; it did not address a CUE 
claim because the veteran did not disagree with that part of 
the decision.  The veteran perfected his appeal arguing only 
that separate 10 percent ratings should be assigned for each 
ear for tinnitus under Diagnostic Code 6260.  Accordingly, 
the Board has framed the issue on appeal as entitlement to a 
schedular rating in excess of 10 percent for tinnitus.  

In April 2005, the Secretary of VA instituted a stay on cases 
such as this.  The Secretary lifted the stay in mid-
July 2006, and the Board will now proceed with its 
consideration of the appeal.  


FINDING OF FACT

The veteran's service-connected tinnitus is rated as 
10 percent disabling, the maximum rating authorized under 
Diagnostic Code 6260.  



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

As no reasonable possibility exists that there is any 
evidence that would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  

Analysis

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
as explained below, because the veteran is in receipt of the 
maximum schedular rating allowed by the applicable rating 
criteria, a higher rating must be denied as a matter of law

The veteran argues that he should be awarded a higher initial 
evaluation for tinnitus, and has requested a 10 percent 
evaluation for each ear.  The RO denied the veteran's request 
because under Diagnostic Code 6260, which specifies the 
rating criteria for tinnitus, there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to the 
VA's interpretation of its own regulations, particularly 
38 C.F.R. § 4.25(b), which pertains to VA's combined ratings 
table, and 38 C.F.R. § 4.87, Diagnostic Code 6260, pertaining 
to tinnitus, which VA has interpreted as limiting a veteran 
to a single disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

A schedular rating in excess of 10 percent for tinnitus is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


